PER CURIAM:
Ronald Lee Morrison seeks to appeal his conviction and sentence. In criminal *131cases, the defendant must file his notice of appeal within ten days of the entry of judgment. Fed. R.App. P. 4(b)(1)(A). With or without a motion, the district court may grant an extension of time to file of up to thirty days upon a showing of excusable neglect or good cause. Fed. R.App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir.1985).
The district court entered its judgment on March 12, 2003. Morrison dated his notice of appeal August 5, 2004.* Because Morrison failed to file a timely notice of appeal, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED


 We consider August 5, 2004, as the filing date pursuant to Houston v. Lack, 487 U.S. 266, 108 S.Ct. 2379, 101 L.Ed.2d 245 (1988).